Order entered November 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01035-CV

                            MICHELLE MANAUTOU, Appellant

                                                V.

      TEACHERS INSURANCE AND ANNUITIES ASSOCIATION OF AMERICA,
                           ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07908-E

                                            ORDER
       We GRANT appellant’s November 22, 2013 unopposed motion for an extension of time

to file a brief. Appellant shall file her brief on or before December 27, 2013.

       We VACATE this Court’s postcard notice dated November 19, 2013 granting appellant’s

November 18, 2013 motion for an extension of time to file a brief.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE